Citation Nr: 9932345	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1995 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran's case was remanded 
for additional development in December 1997.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The claims of entitlement to service connection for left ear 
hearing loss and tinnitus are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for left ear 
hearing loss and tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hearing loss in 
the left ear and for tinnitus.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that his claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, certain neurological 
disorders, to include sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes that the veteran's case was remanded in 
December 1997 to afford the veteran an opportunity for a VA 
audiology examination and to obtain a nexus opinion relative 
to the etiology of the veteran's left ear hearing loss and 
claimed tinnitus.  However, given that the veteran failed to 
report for his scheduled VA examination in February 1999, 
with no evidence of good cause for failing to report, his 
claims for service connection will be adjudicated based upon 
the evidence of record.  38 C.F.R. § 3.655(b) (1999).

At the outset, the Board notes that the veteran was denied 
entitlement to service connection for right ear hearing loss 
in December 1997.  Accordingly, only evidence pertinent to 
hearing loss in the left ear will be discussed.

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

In this case, the veteran's service medical records (SMRs) do 
not demonstrate a hearing loss that meets the threshold 
criteria while in service, or within a year following his 
release from active duty.  An audiogram administered at the 
time of the veteran's enlistment in June 1988 revealed, pure 
tone thresholds, in decibels, follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
10
20

No speech testing was performed in service.  The SMRs also 
reflect that the veteran was assigned to the USS KOELSCH (FF 
1049) in October 1988.  Of note is an undated entry which 
reflects guidance on a hearing conservation program.  The 
guidance advised the veteran of possible exposure to high 
noise environments on the ship and the requirement to wear 
protective devices.  The entry reflected that the veteran was 
issued hearing protection; and the appellant acknowledged the 
entry with his signature.  The veteran was then assigned to 
the USS HAWES (FFG-53) in June 1989.  Clinical entries, dated 
June 12, 1989, advised the veteran that he was required to 
wear hearing protection against noise at all times while in 
posted high noise areas or when using high noise producing 
equipment, and reflected that he was issued earplugs.  The 
veteran acknowledged the advisement and issuance of earplugs 
by his signature.  The veteran was again issued hearing 
protection in February 1991.  The SMRs are negative for any 
indication of complaints of left ear hearing loss or 
tinnitus.

The veteran was also afforded an audiogram as part of his 
March 1991 separation physical examination.  On the audiogram 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
0
10

The veteran indicated "no" to hearing loss on his Report of 
Medical History to accompany his physical examination.  He 
made no comment in regard to tinnitus.

The veteran entered the Naval Reserve following his release 
from active duty.  He submitted forms certifying his physical 
condition in July and November 1992.  The veteran did not 
indicate any type of hearing loss or tinnitus on either 
submission.  He also certified in January and February 1993 
that there had been no change in his physical status.  He was 
afforded a quadrennial physical examination in November 1993.  
While his hearing was not tested on that examination, the 
veteran again indicated a "no" to having a hearing loss as 
part of his Report of Medical History that he submitted in 
November 1993.  He again made no reference to tinnitus.  
Available records indicate that the veteran was transferred 
to the inactive ready reserve in December 1994 for failure to 
maintain satisfactory drill attendance.

The veteran submitted his claim for service connection for 
hearing loss in February 1995.  He was afforded a VA 
audiology examination that same month.  The results of the 
audiogram failed to demonstrate a hearing loss to satisfy the 
necessary criteria found at 38 C.F.R. § 3.385.  However, the 
veteran's speech recognition score for the left ear was 
recorded at 92 percent, a value within the applicable 
criteria.  The veteran was also diagnosed with bilateral 
tinnitus.  The examiner, however, did not offer an opinion 
relating either left ear hearing loss or tinnitus to service.

The veteran testified at a hearing at the RO in November 
1995.  The veteran related that he did not experience a noisy 
environment during his first part of active duty.  He 
performed within a clerical environment.  He joined his first 
ship while it was at a shipyard.  He said that he was issued, 
and used, ear protection during that tour of duty.  He said 
that he first began to notice a hearing problem when he 
served aboard the HAWES in support of Desert Storm.  The 
veteran related that he was assigned to a missile ammunition 
loading team that was mainly comprised of administrative 
personnel.  He stated that he was not issued hearing 
protection during his service on the HAWES.  He further 
testified that he was subjected to the continuos ringing of a 
loud bell whenever missiles were being moved, sometimes for a 
large part of 12 hour drills.  He said that he made initial 
complaints to the corpsman onboard but was told that the 
hearing loss and ringing in his ears would disappear when he 
was back in his normal work environment.  He said that he was 
told that same thing on several occasions when he complained 
of a hearing loss and ringing in his ears.  He currently 
worked for VA in a low noise environment.  The veteran also 
said that he complained of hearing loss during one of his two 
week active duty periods in the reserves and was told to 
contact VA.  

In reviewing the above, there is no competent medical or 
scientific evidence to show that the veteran incurred a 
hearing loss in service.  The SMRs document that he was 
issued hearing protection while serving onboard both of his 
ships.  The Board does not doubt the veteran's credibility as 
to his serving in a high noise environment onboard the HAWES.  
However, the objective evidence of record shows that he was 
issued hearing protection and subsequent physical 
examinations in service failed to demonstrate a hearing loss 
which met the criteria of 38 C.F.R. § 3.385.  Moreover, the 
veteran's Navy reserve SMRs do not contain any evidence that 
he complained of a hearing loss at any time during the 1991 
to 1994 time frame, which encompasses his first year after 
active duty.  The VA examination in March 1995 disclosed that 
the veteran's speech recognition score for the left ear met 
the necessary threshold criteria but no opinion was provided 
linking the reduction in speech recognition to any incident 
of service.  The same is true of the veteran's bilateral 
tinnitus.  In reviewing all of the evidence of record, the 
Board finds that there is no basis to find that the veteran's 
claims are well grounded.  Hensley, Ledford, Savage. 

While the veteran's claims that his hearing loss in the left 
ear and tinnitus are related to service, he has offered no 
competent medical or scientific evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While he is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  The Board notes again that the 
veteran was scheduled for a VA examination in February 1999 
where an opinion as to etiology was expected to be provided.  
However, he failed to report for the examination.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical opinion or other competent evidence 
to support his claims that his current left ear hearing loss 
and tinnitus are, in any way, related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above to be 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

The claims for entitlement to service connection for left ear 
hearing loss and tinnitus are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

